TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00741-CR





Ricky Currie, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. 2042872, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Ricky Currie seeks to appeal from a judgment of conviction for aggravated robbery. 
Sentence was imposed on August 9, 2005.  There was no motion for new trial.  The deadline for
perfecting appeal was therefore September 8.  Tex. R. App. P. 26.2(a)(1).  Notice of appeal was filed
on October 12, 2005.  Under the circumstances, we lack jurisdiction to dispose of the purported
appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.
1996).
 

The appeal is dismissed.
 
 
                                                __________________________________________
                                                G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   December 2, 2005
Do Not Publish